 



EXECUTION COPY
EXHIBIT 10.4
INTERCREDITOR AGREEMENT
dated as of
March 29, 2007
among
STERLING CHEMICALS, INC.,
as Borrower,
and
Each of its Subsidiaries
Parties Hereto From Time to Time
The CIT Group/Business Credit, Inc.
as First Lien Collateral Agent
and
U. S. Bank National Association
as Second Lien Collateral Agent
THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE COLLATERAL DOCUMENTS
REFERRED TO IN THE CREDIT AGREEMENT AND INDENTURE REFERRED TO HEREIN.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    2  
SECTION 1.01. Certain Defined Terms
    2  
SECTION 1.02. Other Defined Terms
    2  
SECTION 1.03. Terms Generally
    6  
ARTICLE II Lien Priorities
    7  
SECTION 2.01. Relative Priorities
    7  
SECTION 2.02. Prohibition on Contesting Liens
    7  
SECTION 2.03. Intentionally Deleted.
    7  
SECTION 2.04. Similar Liens and Agreements
    8  
ARTICLE III Enforcement of Rights; Matters Relating to Collateral
    8  
SECTION 3.01. Exercise of Rights and Remedies
    8  
SECTION 3.02. No Interference
    10  
SECTION 3.03. Rights as Unsecured Creditors
    12  
SECTION 3.04. Automatic Release of Second-Priority Liens
    13  
SECTION 3.05. Insurance and Condemnation Awards
    13  
ARTICLE IV Payments
    14  
SECTION 4.01. Application of Proceeds
    14  
SECTION 4.02. Payment Over
    15  
SECTION 4.03. Certain Agreements with Respect to Unenforceable Collateral
    16  
ARTICLE V Bailment and Sub-Agency for Perfection of Certain Security Interests
    17  
ARTICLE VI Insolvency or Liquidation Proceedings
    18  
SECTION 6.01. Finance and Sale Matters
    18  
SECTION 6.02. Relief from the Automatic Stay
    19  
SECTION 6.03. Reorganization Securities
    19  
SECTION 6.04. Post-Petition Interest
    19  
SECTION 6.05. Certain Waivers by the Second Lien Secured Parties
    20  
SECTION 6.06. Certain Voting Matters
    20  
ARTICLE VII Other Agreements
    20  
SECTION 7.01. Matters Relating to Loan Documents
    20  
SECTION 7.02. Effect of Refinancing of Indebtedness under First Lien Loan
Documents
    20  
SECTION 7.03. No Waiver by First Lien Secured Parties
    21  

i 



--------------------------------------------------------------------------------



 



         
SECTION 7.04. Reinstatement
    21  
SECTION 7.05. Further Assurances
    21  
ARTICLE VIII Representations and Warranties
    22  
SECTION 8.01. Representations and Warranties of Each Party
    22  
SECTION 8.02. Representations and Warranties of Each Collateral Agent
    22  
ARTICLE IX No Reliance; No Liability; Obligations Absolute
    22  
SECTION 9.01. No Reliance; Information
    22  
SECTION 9.02. No Warranties or Liability
    23  
SECTION 9.03. Obligations Absolute
    24  
ARTICLE X Miscellaneous
    24  
SECTION 10.01. Notices
    24  
SECTION 10.02. Conflicts
    25  
SECTION 10.03. Effectiveness; Survival
    25  
SECTION 10.04. Severability
    25  
SECTION 10.05. Amendments; Waivers
    25  
SECTION 10.06. Subrogation
    25  
SECTION 10.07. Applicable Law; Jurisdiction; Consent to Service of Process
    26  
SECTION 10.08. Waiver of Jury Trial
    26  
SECTION 10.09. Parties in Interest
    27  
SECTION 10.10. Specific Performance
    27  
SECTION 10.11. Headings
    27  
SECTION 10.12. Counterparts
    27  
SECTION 10.13. Provisions Solely to Define Relative Rights
    27  

ii 



--------------------------------------------------------------------------------



 



     INTERCREDITOR AGREEMENT dated as of March 29, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
Sterling Chemicals, Inc., a Delaware corporation (the “Company”), and each of
its Subsidiaries, parties hereto from time to time (together with the Company,
being hereafter collectively referred to as the “Borrowers”), The CIT
Group/Business Credit, Inc. (“CIT”), as collateral agent for the First Lien
Lenders (as defined below) (in such capacity, the “First Lien Collateral
Agent”), and U. S. Bank National Association (“U.S. Bank”), as collateral agent
for the Second Lien Lenders (as defined below) (in such capacity, the “Second
Lien Collateral Agent”).
PRELIMINARY STATEMENT
     Reference is made to (a) the Amended and Restated Credit Agreement dated as
of March 29, 2007 (as amended, restated, supplemented, otherwise modified or
Refinanced from time to time, the “Credit Agreement”), among the Borrowers, the
lenders from time to time parties thereto (the “First Lien Lenders”), CIT, as
Administrative Agent and First Lien Collateral Agent, (b) the First Lien
Collateral Documents (such term and each other capitalized term used but not
defined in this Preliminary Statement or the Recitals having the meaning given
it in Article I), (c) the Indenture dated as of March 29, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Indenture”
and, together with the Credit Agreement, the “Financing Agreements”), among the
Company, certain subsidiaries of the Company from time to time guarantors
thereunder, and U. S. Bank, as indenture trustee (together with its successors
and assigns in such capacity, the “Indenture Trustee”) and collateral agent on
behalf of the holders from time to time of the Notes described below
(collectively with the Indenture Trustee and such holders, the “Second Lien
Lenders”) and (d) the Second Lien Collateral Documents.
RECITALS
          A. The First Lien Lenders have made and have agreed to make loans and
other extensions of credit to the Borrowers pursuant to the Credit Agreement,
upon, among other terms and conditions, the condition that the First Lien
Obligations shall be secured by first-priority Liens on, and security interests
in, all of the assets of any Grantor that is described in Annex I hereto (the
“First Lien Collateral”).
          B. The Company has issued $150,000,000 aggregate principal amount of
its 101/4% Senior Secured Notes due 2015 (together with any 101/4% Senior
Secured Notes due 2015 issued in replacement or exchange therefor, collectively,
the “Notes”) upon, among other terms and conditions, the condition that the
Indenture Obligations shall be secured by Liens on, and security interests in,
the Second Lien Collateral.
          C. The Financing Agreements require, among other things, that the
parties thereto set forth in this Agreement, among other things, their
respective rights, obligations and remedies with respect to the Collateral.

1



--------------------------------------------------------------------------------



 



          Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Certain Defined Terms. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings set forth in
the Credit Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:
          “Agreement” shall have the meaning assigned to such term in the
Preamble to this Agreement.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereinafter in effect, or any successor
statute.
          “Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law.
          “Borrowers” shall have the meaning assigned to such term in the
Preamble to this Agreement.
          “CIT” shall have the meaning assigned to such term in the Preamble to
this Agreement
          “Collateral” shall mean, collectively, the First Lien Collateral and
the Second Lien Collateral.
          “Collateral Agents” shall mean the First Lien Collateral Agent and the
Second Lien Collateral Agent.
          “Collateral Documents” shall mean the First Lien Collateral Documents
and the Second Lien Collateral Documents.
          “Company” shall have the meaning assigned to such term in the Preamble
of this Agreement.
          “Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement of this Agreement.
          “DIP Financing” shall have the meaning assigned to such term in
Section 6.01(a).
          “DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a).

2



--------------------------------------------------------------------------------



 



          “Discharge of First Lien Obligations” shall mean, subject to
Sections 7.02 and 7.04, (a) payment in full in cash of the principal of and
interest (including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the First Lien Loan Documents to the extent constituting First
Lien Obligations, (b) payment in full of all other First Lien Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid, (c) cancellation of or the entry into
arrangements satisfactory to the First Lien Collateral Agent with respect to all
letters of credit issued and outstanding under the Credit Agreement (it being
understood and agreed that the cash collateralization of all such letters of
credit with cash in an amount equal to 105% of the aggregate stated amount
thereof shall be deemed an arrangement that is satisfactory to the First Lien
Collateral Agent) and (d) termination or expiration of all commitments to lend
and all obligations to issue letters of credit under the Credit Agreement.
          “Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.
          “Excess Claims” shall have the meaning assigned to such term in the
definition of the term “First Lien Obligations”.
          “Financing Agreements” shall have the meaning assigned to such term in
the Preliminary Statement of this Agreement.
          “First Lien Collateral” shall have the meaning assigned to such term
in Recital A.
          “First Lien Collateral Agent” shall have the meaning assigned to such
term in the Preamble to this Agreement.
          “First Lien Collateral Documents” shall mean the “Security Documents”
as defined in the Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted to secure any First Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.
          “First Lien Lenders” shall have the meaning assigned to such term in
the Preliminary Statement of this Agreement.
          “First Lien Loan Documents” shall mean the “Loan Documents” as defined
in the Credit Agreement.
          “First Lien Obligations” shall mean the “Obligations” as defined in
the Credit Agreement secured by the First Lien Collateral pursuant to the First
Lien Collateral Documents; provided, that the aggregate principal amount
(including, without limitation, for the avoidance of doubt, the undrawn and
unreimbursed amount of any letter of credit) of all such “Obligations” that
exceed the Maximum Priority Debt Amount shall not constitute First Lien
Obligations but shall be deemed to constitute “Excess Claims”.

3



--------------------------------------------------------------------------------



 



          “First Lien Required Lenders” shall mean the “Required Lenders” as
defined in the Credit Agreement.
          “First Lien Secured Parties” shall mean, at any time, (a) the First
Lien Lenders, (b) the First Lien Collateral Agent, (c) each other Person to whom
any of the First Lien Obligations (including First Lien Obligations incurred in
connection with any hedging agreement entered into with any First Lien Lender or
any affiliate of such First Lien Lender and indemnification obligations) is owed
and (d) the successors and assigns of each of the foregoing.
          “First-Priority Liens” shall mean all Liens on the First Lien
Collateral to secure the First Lien Obligations, whether created under the First
Lien Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.
          “Grantors” shall mean the Company and each Subsidiary that shall have
created or purported to create any First-Priority Lien or Second-Priority Lien
on all or any part of its assets to secure any First Lien Obligations or any
Indenture Obligations.
          “Guarantors” shall mean, collectively, each Subsidiary that has
guaranteed, or that may from time to time hereafter guarantee, the First Lien
Obligations or the Indenture Obligations.
          “Indebtedness” shall mean and includes all obligations that constitute
Indebtedness as defined in the Credit Agreement or the Indenture, as applicable.
          “Indenture” shall have the meaning assigned to such term in the
Preliminary Statement of this Agreement.
          “Indenture Exclusive Collateral” shall mean all of the assets of any
Grantor with respect to which a Lien is granted as security for any Indenture
Obligations; provided that “Indenture Exclusive Collateral” shall not include
any assets constituting Second Lien Collateral or any First Lien Collateral.
          “Indenture Exclusive Collateral Liens” shall mean all Liens on the
Indenture Exclusive Collateral to secure the Indenture Obligations, whether
created under the Second Lien Collateral Documents or acquired by possession,
statute, operation of law, subrogation or otherwise.
          “Indenture Obligations” shall mean the “Obligations” (as defined in
the Indenture) under the Second Lien Loan Documents that are secured by the
Second Lien Collateral and Indenture Exclusive Collateral pursuant to the Second
Lien Collateral Documents.
          “Indenture Trustee” shall have the meaning assigned to such term in
the Preliminary Statement of this Agreement.
          “Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the

4



--------------------------------------------------------------------------------



 




property or assets of any Grantor, (c) any voluntary or involuntary winding-up
or liquidation of any Grantor, or (d) a general assignment for the benefit of
creditors by any Grantor.
          “Lien” shall mean any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on common law, statute or contract. The term “Lien” shall also
include reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting property. For the purpose of this Agreement, the Grantors
shall be deemed to be the owners of any property which they have acquired or
hold subject to a conditional sale agreement or other arrangements pursuant to
which title to the property has been retained by or vested in some other Person
for security purposes; provided, however, that the term “Lien” shall not include
a trust or similar arrangement established for the purpose of defeasing any
indebtedness pursuant to the terms evidencing or providing for the issuance of
such indebtedness but only to the extent that such defeasance is permitted under
this Agreement.
          “Loan Documents” shall mean the First Lien Loan Documents and the
Second Lien Loan Documents.
          “Maximum Priority Debt Amount” means $55,000,000.
          “New First Lien Collateral Agent” shall have the meaning assigned to
such term in Section 7.02.
          “New First Lien Loan Documents” shall have the meaning assigned to
such term in Section 7.02.
          “New First Lien Obligations” shall have the meaning assigned to such
term in Section 7.02.
          “Notes” shall have the meaning assigned to such term in Recital B.
          “Pledged or Controlled Collateral” shall have the meaning assigned to
such term in Article V.
          “Refinance” shall mean, in respect of any Indebtedness, to refinance,
extend, renew, restructure or replace or to issue other Indebtedness in exchange
or replacement for, such Indebtedness, in whole or in part. “Refinanced” and
“Refinancing” shall have correlative meanings.
          “Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.
          “Release” shall have the meaning assigned to such term in
Section 3.04.
          “Second Lien Collateral” shall mean all of the assets of any Grantor
that is described in Annex I hereto with respect to which a Lien is granted as
security for any Indenture Obligations.

5



--------------------------------------------------------------------------------



 



          “Second Lien Collateral Agent” shall have the meaning assigned to such
term in the Preamble to this Agreement.
          “Second Lien Collateral Documents” shall mean the “Collateral
Documents” as defined in the Indenture, and any agreement, pursuant to which a
Lien is granted on Second Lien Collateral to secure any Indenture Obligations or
under which rights or remedies with respect to any such Lien are governed.
          “Second Lien Lenders” shall have the meaning assigned to such term in
the Preliminary Statement of this Agreement.
          “Second Lien Loan Documents” shall mean the Indenture and the
Indenture Documents as defined therein.
          “Second Lien Permitted Actions” shall have the meaning assigned to
such term in Section 3.01(a).
          “Second Lien Required Lenders” shall mean, subject to Section 2.09 of
the Indenture, the holders of the Notes who hold a majority in aggregate
principal amount thereof.
          “Second Lien Secured Parties” shall mean, at any time, (a) the Second
Lien Lenders, (b) the Second Lien Collateral Agent, (c) each other Person to
whom any of the Indenture Obligations is owed and (d) the successors and assigns
of each of the foregoing.
          “Second-Priority Liens” shall mean all Liens on the Second Lien
Collateral to secure the Indenture Obligations, whether created under the Second
Lien Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.
          “Secured Parties” shall mean the First Lien Secured Parties and the
Second Lien Secured Parties.
          “Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a).
          “U.S. Bank” shall have the meaning assigned to such term in the
Preamble to this Agreement
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code (or any similar or equivalent legislation) as in effect from time to time
in any applicable jurisdiction.
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such

6



--------------------------------------------------------------------------------



 




agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (b) any reference herein (i) to any Person
shall be construed to include such Person’s successors and assigns and (ii) to
the Company or any other Grantor shall be construed to include the Company or
such Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor, as the case may be, in any Insolvency or
Liquidation Proceeding, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles or Sections shall be construed to refer to Articles or Sections of
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
ARTICLE II
Lien Priorities
          SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or
order of grant, attachment or perfection of any Second-Priority Lien or any
First-Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Collateral Document or any other Loan
Document or any other circumstance whatsoever, the Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, hereby agrees
that, so long as the Discharge of First Lien Obligations has not occurred,
(a) any First-Priority Lien now or hereafter held by or for the benefit of any
First Lien Secured Party shall be senior in right, priority, operation, effect
and all other respects to any and all Second-Priority Liens and (b) any
Second-Priority Lien now or hereafter held by or for the benefit of any Second
Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all First-Priority Liens.
The First-Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any Second-Priority Liens for all
purposes, whether or not any First-Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of the Company, any
other Grantor or any other Person.
          SECTION 2.02. Prohibition on Contesting Liens. Each of the First Lien
Collateral Agent, for itself and on behalf of the other First Lien Secured
Parties, and the Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that it will not, and hereby waives
any right to, contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity or enforceability of any Second-Priority Lien (or Indenture Exclusive
Collateral Lien) or any First-Priority Lien, as the case may be; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the First Lien Collateral Agent or any other First Lien Secured Party to enforce
this Agreement.
          SECTION 2.03. Indenture Exclusive Collateral. The First Lien
Collateral Agent, for itself and on behalf of the other First Lien Secured
Parties, agrees that neither it nor any of them shall request or accept the
benefit of any Lien on any Indenture Exclusive Collateral to secure any
Obligations under and as defined in the First Lien Loan Documents.

7



--------------------------------------------------------------------------------



 



          SECTION 2.04. Limit on Second Liens. The parties hereto acknowledge
and agree that it is their intention that the First Lien Collateral and the
Second Lien Collateral be identical. In furtherance of the foregoing, the Second
Lien Collateral Agent agrees to cooperate in good faith in order to determine,
upon any reasonable request by the First Lien Collateral Agent, the specific
assets included in the Second Lien Collateral, the steps taken to perfect the
Second-Priority Liens thereon and the identity of the respective parties
obligated under the Second Lien Loan Documents.
ARTICLE III
Enforcement of Rights; Matters Relating to Collateral
          SECTION 3.01. Exercise of Rights and Remedies. (a) So long as the
Discharge of First Lien Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced, the First Lien
Collateral Agent and the other First Lien Secured Parties shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the First Lien Collateral (including making
determinations regarding the release, Disposition or restrictions with respect
to the First Lien Collateral), or to commence or seek to commence any action or
proceeding with respect to such rights or remedies (including any foreclosure
action or proceeding or any Insolvency or Liquidation Proceeding), in each case,
without any consultation with or the consent of the Second Lien Collateral Agent
or any other Second Lien Secured Party; provided that, notwithstanding the
foregoing, (i) in any Insolvency or Liquidation Proceeding, the Second Lien
Collateral Agent may file a proof of claim or statement of interest with respect
to the Indenture Obligations, (ii) the Second Lien Collateral Agent may take any
action to preserve or protect the validity and enforceability of the
Second-Priority Liens (provided that no such action is, or could reasonably be
expected to be, (A) adverse to the First-Priority Liens or the rights of the
First Lien Collateral Agent or any other First Lien Secured Party to exercise
remedies in respect thereof or (B) otherwise inconsistent with the terms of this
Agreement, including the automatic release of Second-Priority Liens provided in
Section 3.04), (iii) the Second Lien Collateral Agent may file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Second Lien Secured Parties,
including any claims secured by the Second Lien Collateral or otherwise make any
agreements or file any motions pertaining to the Indenture Obligations, in each
case, to the extent not inconsistent with the terms of this Agreement, (iv) the
Second Lien Collateral Agent may exercise rights and remedies as an unsecured
creditor, as provided in Section 3.03, and (v) subject to Section 3.02(a), the
Second Lien Collateral Agent and the other Second Lien Secured Parties may
enforce any of their rights and exercise any of their remedies with respect to
the Second Lien Collateral after the termination of the Standstill Period (the
actions described in this proviso being referred to herein as the “Second Lien
Permitted Actions”). Except for the Second Lien Permitted Actions, unless and
until the Discharge of First Lien Obligations has occurred, the sole right of
the Second Lien Collateral Agent and the other Second Lien Secured Parties with
respect to the Collateral shall be to receive a share of the proceeds of the
Second Lien Collateral, if any, after the Discharge of First Lien Obligations
has occurred and in accordance with the Second Lien Loan Documents and
applicable law.

8



--------------------------------------------------------------------------------



 



          (b) In exercising rights and remedies with respect to the Collateral,
the First Lien Collateral Agent and the other First Lien Secured Parties may
enforce the provisions of the First Lien Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of First Lien Collateral upon foreclosure, to
incur expenses in connection with any such Disposition and to exercise all the
rights and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. The First Lien Collateral Agent
agrees to provide at least five Business Days’ prior written notice to the
Second Lien Collateral Agent of its intention to foreclose upon or Dispose of
any First Lien Collateral.
          (c) The Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Lien Collateral
Document or any other Second Lien Loan Document shall be deemed to restrict in
any way the rights and remedies of the First Lien Collateral Agent or the other
First Lien Secured Parties with respect to the First Lien Collateral as set
forth in this Agreement and the other First Lien Loan Documents.
          (d) Notwithstanding anything in this Agreement to the contrary,
following the occurrence of an acceleration of any First Lien Obligations, the
Second Lien Secured Parties may, at their sole expense and effort, upon
irrevocable notice to the Company and the First Lien Collateral Agent, require
the First Lien Secured Parties to transfer and assign to the Second Lien Secured
Parties, without warranty or representation or recourse, all (but not less than
all) of the First Lien Obligations; provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
governmental authority having jurisdiction, and (y) the Second Lien Secured
Parties shall have paid to the First Lien Collateral Agent, for the account of
the First Lien Secured Parties, in immediately available funds, an amount equal
to 100% of the principal amount of the First Lien Obligations that constitute
loans or advances plus all accrued and unpaid interest thereon plus all accrued
and unpaid fees (other than any fees that become due as a result of the
prepayment of the loans and other advances under, or early termination of, the
Credit Agreement (such fees are referred to hereinafter as “Termination Fees”))
plus all the other First Lien Obligations then outstanding (which shall include,
with respect to (i) the aggregate face amount of the letters of credit
outstanding under the Credit Agreement, an amount in cash equal to 105% thereof,
and (ii) each interest rate hedging, cap, collar, swap or other similar
agreements that evidence any First Lien Obligations, 100% of the aggregate
amount of such First Lien Obligations, after giving effect to any netting
arrangements, that the applicable Grantor would be required to pay if such
interest rate hedging, cap, collar, swap or other similar agreements were
terminated at such time). In order to effectuate the foregoing, the First Lien
Collateral Agent shall calculate, upon the written request of the Second Lien
Collateral Agent from time to time, the amount in cash that would be necessary
so to purchase the First Lien Obligations. If the right set forth in this
Section 3.01(d) is exercised, the parties shall endeavor to close promptly
thereafter but in any event within ten Business Days of the request set forth in
the first sentence of this Section 3.01(d). If the Second Lien Secured Parties
exercise the right set forth in this Section 3.01(d), it shall be exercised
pursuant to documentation mutually acceptable to each of the First Lien
Collateral Agent and the Second Lien Collateral Agent. Notwithstanding anything
to the contrary herein, upon the consummation of such transfer and

9



--------------------------------------------------------------------------------



 




assignment, Termination Fees shall no longer constitute First Lien Obligations
but shall instead be deemed to constitute Excess Claims.
          SECTION 3.02. No Interference. (a) The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, agrees that,
whether or not any Insolvency or Liquidation Proceeding has been commenced, the
Second Lien Secured Parties:
          (i) except for Second Lien Permitted Actions, will not, so long as the
Discharge of First Lien Obligations has not occurred, (A) enforce or exercise,
or seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which the Second Lien Collateral Agent or
any other Second Lien Secured Party is a party) or (B) commence or join with any
Person (other than the First Lien Collateral Agent) in commencing, or petition
for or vote in favor of any resolution for, any action or proceeding with
respect to such rights or remedies (including any foreclosure action); provided,
however, that the Second Lien Collateral Agent may enforce or exercise any or
all such rights and remedies, or commence, join with any Person in commencing,
or petition for or vote in favor of any resolution for, any such action or
proceeding, after a period of 180 days has elapsed since the date on which the
Second Lien Collateral Agent has delivered to the First Lien Collateral Agent
written notice of the acceleration of all or any portion of the Notes (the
“Standstill Period”); provided further, however (A) that notwithstanding the
expiration of the Standstill Period or anything herein to the contrary, in no
event shall the Second Lien Collateral Agent or any other Second Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person in commencing, or petition for or vote in
favor of any resolution for, any such action or proceeding, if the First Lien
Collateral Agent or any other First Lien Secured Party shall have commenced, and
shall be diligently pursuing, the enforcement or exercise of any rights or
remedies with respect to such Collateral or any such action or proceeding and
(B) that after the expiration of the Standstill Period, so long as neither the
First Lien Collateral Agent nor the First Lien Secured Parties have commenced
any action to enforce the First-Priority Liens on any material portion of the
Collateral, in the event that and for so long as the Second Lien Secured Parties
(or the Second Lien Collateral Agent on their behalf) have commenced any actions
to enforce the Second-Priority Liens with respect to any Collateral to the
extent permitted hereunder and are diligently pursuing such actions, neither the
First Lien Secured Parties nor the First Lien Collateral Agent shall take any
action of a similar nature with respect to such Collateral; provided that all
other provisions of this Intercreditor Agreement (including the turnover
provisions of Article IV) are complied with;
          (ii) will not contest, protest or object to any foreclosure action or
proceeding brought by the First Lien Collateral Agent or any other First Lien
Secured Party, or any other enforcement or exercise by any First Lien Secured
Party of any rights or remedies relating to the Collateral under the First Lien
Loan Documents or otherwise, so long as Second-Priority Liens attach to the
proceeds thereof subject to the relative priorities set forth in Section 2.01;

10



--------------------------------------------------------------------------------



 



          (iii) subject to the rights of the Second Lien Secured Parties under
clause (i) above, will not object to the forbearance by the First Lien
Collateral Agent or any other First Lien Secured Party from commencing or
pursuing any foreclosure action or proceeding or any other enforcement or
exercise of any rights or remedies with respect to the Collateral;
          (iv) will not, so long as the Discharge of First Lien Obligations has
not occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;
          (v) will not, except for Second Lien Permitted Actions, take any
action that would, or could reasonably be expected to, hinder, in any manner,
any exercise of remedies under the First Lien Loan Documents, including any
Disposition of any Collateral, whether by foreclosure or otherwise;
          (vi) will not, except for Second Lien Permitted Actions, object to the
manner in which the First Lien Collateral Agent or any other First Lien Secured
Party may seek to enforce or collect the First Lien Obligations or the
First-Priority Liens, regardless of whether any action or failure to act by or
on behalf of the First Lien Collateral Agent or any other First Lien Secured
Party is, or could be, adverse to the interests of the Second Lien Secured
Parties, and will not assert, and hereby waive, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation or other similar right that may
be available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law; and
          (vii) will not attempt, directly or indirectly, whether by judicial
proceeding or otherwise, to challenge or question the validity or enforceability
of any First Lien Obligation or any First Lien Collateral Document, including
this Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.
          (b) The First Lien Collateral Agent, for itself and on behalf of the
other First Lien Secured Parties, agrees that, whether or not any Insolvency or
Liquidation Proceeding has been commenced, the First Lien Secured Parties:
          (i) will not contest, protest or object to any foreclosure action or
proceeding brought by the Second Lien Collateral Agent or any other Second Lien
Secured Party, or any other enforcement or exercise by any Second Lien Secured
Party of any rights or remedies relating to the Indenture Exclusive Collateral
under the Second Lien Loan Documents or otherwise;

11



--------------------------------------------------------------------------------



 



          (ii) will not object to the forbearance by the Second Lien Collateral
Agent or any other Second Lien Secured Party from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to the Indenture Exclusive Collateral;
          (iii) will not, so long as the Indenture Obligations have not been
paid in full, take or receive any Indenture Exclusive Collateral, or any
proceeds thereof or payment with respect thereto, in connection with the
exercise of any right or enforcement of any remedy (including any right of
setoff) with respect to any Indenture Exclusive Collateral or in connection with
any insurance policy award under a policy of insurance relating to any Indenture
Exclusive Collateral or any condemnation award (or deed in lieu of condemnation)
relating to any Indenture Exclusive Collateral;
          (iv) will not, except in the course of taking any remedy or action
against any First Lien Collateral (but, in any event, not against any Indenture
Exclusive Collateral), take any action that would, or could reasonably be
expected to, hinder, in any manner, any exercise of remedies under the Second
Lien Loan Documents, including any Disposition of any Indenture Exclusive
Collateral, whether by foreclosure or otherwise;
          (v) will not object to the manner in which the Second Lien Collateral
Agent or any other Second Lien Secured Party may seek to enforce or collect the
Indenture Obligations or the Indenture Exclusive Collateral Liens, regardless of
whether any action or failure to act by or on behalf of the Second Lien
Collateral Agent or any other Second Lien Secured Party is, or could be, adverse
to the interests of the First Lien Secured Parties, and will not assert, and
hereby waive, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or claim the benefit of any marshalling,
appraisal, valuation or other similar right that may be available under
applicable law with respect to the Indenture Exclusive Collateral or any similar
rights a junior secured creditor may have under applicable law; and
          (vi) will not attempt, directly or indirectly, whether by judicial
proceeding or otherwise, to challenge or question the validity or enforceability
of any Indenture Obligation or any Second Lien Collateral Document, including
this Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.
          SECTION 3.03. Rights as Unsecured Creditors. Except to the extent it
would contravene the express provisions hereof, the Second Lien Collateral Agent
and the other Second Lien Secured Parties may, in accordance with the terms of
the Second Lien Loan Documents and applicable law, enforce rights and exercise
remedies against the Company and any Guarantor as unsecured creditors. Nothing
in this Agreement shall prohibit the receipt by the Second Lien Collateral Agent
or any other Second Lien Secured Party of the required payments of principal,
premium, interest, fees and other amounts due under the Indenture so long as
such receipt is not the direct or indirect result of the enforcement of, the
exercise by the Second Lien Collateral Agent or any other Second Lien Secured
Party of rights or remedies as a secured creditor (including any right of
setoff) in respect of, or any enforcement in contravention of this Agreement of,
any Second-Priority Lien.

12



--------------------------------------------------------------------------------



 



          SECTION 3.04. Automatic Release of Second-Priority Liens. (a) If, in
connection with (i) any Disposition of any Collateral permitted under the terms
of the First Lien Loan Documents or (ii) the enforcement or exercise of any
rights or remedies with respect to the Collateral, including any Disposition of
Collateral, the First Lien Collateral Agent, for itself and on behalf of the
other First Lien Secured Parties, releases any of the First-Priority Liens, (in
each case, a “Release”), other than any such Release granted in connection with
the Discharge of First Lien Obligations then, subject to Sections 3.04(b) and
(c), the Second-Priority Liens on such Collateral shall be automatically,
unconditionally and simultaneously released, and the Second Lien Collateral
Agent shall, for itself and on behalf of the other Second Lien Secured Parties,
promptly execute and deliver to the First Lien Collateral Agent and the relevant
Grantor such termination statements, releases and other documents as the First
Lien Collateral Agent or the relevant Grantor may reasonably request to
effectively confirm such Release.
          (b) Notwithstanding the foregoing, in the event that a Release is of
all or substantially all of the First Lien Collateral, then such Release (other
than a Release in connection with the enforcement or exercise of any rights or
remedies with respect to the Collateral permitted hereunder) shall require the
consent of the Second Lien Collateral Agent.
          (c) Until the Discharge of First Lien Obligations occurs, the Second
Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, hereby appoints the First Lien Collateral Agent, and any officer
or agent of the First Lien Collateral Agent, with full power of substitution, as
the attorney-in-fact of each Second Lien Secured Party for the limited purpose
of carrying out the provisions of this Section 3.04 and taking any action and
executing any instrument that the First Lien Collateral Agent may reasonably
deem necessary or advisable to accomplish the purposes of this Section 3.04
(including any endorsements or other instruments of transfer or release), which
appointment is irrevocable and coupled with an interest.
          SECTION 3.05. Insurance and Condemnation Awards. (a) So long as the
Discharge of First Lien Obligations has not occurred, the First Lien Collateral
Agent and the other First Lien Secured Parties shall have the exclusive right,
subject to the rights of the Grantors under the First Lien Loan Documents, to
settle and adjust claims in respect of First Lien Collateral under policies of
insurance covering First Lien Collateral and to approve any award granted in any
condemnation or similar proceeding, or any deed in lieu of condemnation, in
respect of the Collateral. All proceeds of any such policy and any such award,
or any payments with respect to a deed in lieu of condemnation, in each case, in
respect of First Lien Collateral, shall (a) first, prior to the Discharge of
First Lien Obligations and subject to the rights of the Grantors under the First
Lien Loan Documents, be paid to the First Lien Collateral Agent for the benefit
of First Lien Secured Parties for application against the First Lien Obligations
pursuant to the terms of the First Lien Loan Documents, (b) second, after the
Discharge of First Lien Obligations and subject to the rights of the Grantors
under the Second Lien Loan Documents, be paid to the Second Lien Collateral
Agent for the benefit of the Second Lien Secured Parties for application against
the Indenture Obligations pursuant to the terms of the Second Lien Loan
Documents, (c) third, if all Indenture Obligations have been paid in full in
cash, be paid to the First Lien Collateral Agent for the benefit of First Lien
Secured Parties for application against any Excess Claims pursuant to the terms
of the First Lien Loan Documents and (d) fourth, if no Indenture Obligations are
outstanding, be paid to the owner of the subject property, such other

13



--------------------------------------------------------------------------------



 



Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations has occurred, if
the Second Lien Collateral Agent or any other Second Lien Secured Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment, in each case, in respect of First Lien Collateral, it shall transfer
and pay over such proceeds to the First Lien Collateral Agent in accordance with
Section 4.02(a).
          (b) Subject to the terms of the Indenture, the Second Lien Collateral
Agent and the other Second Lien Secured Parties shall have the exclusive right
to settle and adjust claims in respect of Indenture Exclusive Collateral under
policies of insurance covering Indenture Exclusive Collateral and to approve any
award granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Indenture Exclusive Collateral. Subject to the
terms of the Indenture, all proceeds of any such policy and any such award, or
any payments with respect to a deed in lieu of condemnation, in each case, in
respect of Indenture Exclusive Collateral, shall (a) first, prior to the payment
in full in cash of all Indenture Obligations and subject to the rights of the
Grantors under the Second Lien Loan Documents, be paid to the Second Lien
Collateral Agent for the benefit of Second Lien Secured Parties for application
against the Indenture Obligations pursuant to the terms of the Second Lien Loan
Documents, and (b) second, if all Indenture Obligations have been paid in full
in cash, be paid to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. If the First Lien Collateral Agent or any other First Lien Secured Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment, in each case, in respect of Indenture Exclusive
Collateral, it shall transfer and pay over such proceeds to the Second Lien
Collateral Agent in accordance with Section 4.02(b).
ARTICLE IV
Payments
          SECTION 4.01. Application of Proceeds. Any Collateral or proceeds
thereof received by any Secured Party or any Person that holds Excess Claims in
connection with any Disposition of, or collection on, such Collateral upon the
enforcement or exercise of any right or remedy (including any right of setoff)
shall be applied as follows:
     first, to the payment of costs and expenses of the First Lien Collateral
Agent or (subject to Section 3.02) the Second Lien Collateral Agent, as the case
may be, in connection with such enforcement or exercise,
     second, after all such costs and expenses have been paid in full, to the
payment of the First Lien Obligations,
     third, after all such costs and expenses have been paid in full and the
Discharge of First Lien Obligations has occurred, to the payment of the
Indenture Obligations,

14



--------------------------------------------------------------------------------



 



     fourth, after all such costs and expenses have been paid in full, the
Discharge of First Lien Obligations has occurred and all Indenture Obligations
have been paid in full in cash, to the payment of any Excess Claims, and
     fifth, after all such costs and expenses have been paid in full, the
Discharge of First Lien Obligations has occurred, all Indenture Obligations have
been paid in full in cash and all Excess Claims have been paid in full in cash,
any surplus Collateral or proceeds then remaining shall be returned to the
applicable Grantor or to whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.
          SECTION 4.02. Payment Over. (a) So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or any proceeds thereof, received
by the Second Lien Collateral Agent or any other Second Lien Secured Party in
connection with any Disposition of, or collection on, such Collateral upon the
enforcement or the exercise of any right or remedy (including any right of
setoff) with respect to the Collateral, or in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation), in
each case, in respect of any Collateral in contravention of this Agreement shall
be segregated and held in trust and forthwith transferred or paid over to the
First Lien Collateral Agent for the benefit of the First Lien Secured Parties
for application against the First Lien Obligations in the same form as received,
together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Lien Obligations
occurs, the Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the First Lien Collateral Agent, and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, the attorney-in-fact of each Second Lien Secured Party for the
limited purpose of carrying out the provisions of this Section 4.02(a) and
taking any action and executing any instrument that the First Lien Collateral
Agent may reasonably deem necessary or advisable to accomplish the purposes of
this Section 4.02(a), which appointment is irrevocable and coupled with an
interest.
     (b) Any Indenture Exclusive Collateral or any proceeds thereof (together
with assets or proceeds subject to Liens referred to Section 2.03), received by
the First Lien Collateral Agent or any other First Lien Secured Party in
connection with any Disposition of, or collection on, such Indenture Exclusive
Collateral upon the enforcement or the exercise of any right or remedy
(including any right of setoff) with respect to the Indenture Exclusive
Collateral, or in connection with any insurance policy claim or any condemnation
award (or deed in lieu of condemnation), in each case, in respect of any
Indenture Exclusive Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith transferred or paid over to the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties
for application against the Indenture Obligations in the same form as received,
together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Until the Indenture Obligations have been
paid in full in cash, the First Lien Collateral Agent, for itself and on behalf
of each other First Lien Secured Party, hereby appoints the Second Lien
Collateral Agent, and any officer or agent of the Second Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each First Lien Secured
Party for the limited purpose of carrying out the provisions of this
Section 4.02(b) and taking any action and executing any instrument that the
Second Lien Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Section 4.02(b), which appointment is
irrevocable and coupled with an interest.

15



--------------------------------------------------------------------------------



 



          SECTION 4.03. Certain Agreements with Respect to Unenforceable
Collateral. (a) Notwithstanding anything to the contrary contained herein, if in
any Insolvency or Liquidation Proceeding a determination is made that any
First-Priority Lien of the First Lien Secured Parties encumbering any Collateral
is not enforceable for any reason, then the Second Lien Collateral Agent and the
Second Lien Secured Parties agree that, any distribution or recovery they may
receive with respect to, or allocable to, the value of such First Lien
Collateral or any proceeds thereof shall be segregated and held in trust and
forthwith paid over to the First Lien Collateral Agent for the benefit of the
First Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Second Lien
Collateral Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct until such time as the Discharge of First Lien Obligations has
occurred. Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, hereby appoints the First Lien Collateral Agent, and any officer or agent
of the First Lien Collateral Agent, with full power of substitution, the
attorney-in-fact of each Second Lien Secured Party for the limited purpose of
carrying out the provisions of this Section 4.03(a) and taking any action and
executing any instrument that the First Lien Collateral Agent may reasonably
deem necessary or advisable to accomplish the purposes of this Section 4.03(a),
which appointment is irrevocable and coupled with an interest.
     (b) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Indenture
Exclusive Collateral Lien of the Second Lien Secured Parties encumbering any
Indenture Exclusive Collateral is not enforceable for any reason, then the First
Lien Collateral Agent and the First Lien Secured Parties agree that, any
distribution or recovery they may receive with respect to, or allocable to, the
value of such Indenture Exclusive Collateral or any proceeds thereof shall be
segregated and held in trust and forthwith paid over to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties in the same
form as received without recourse, representation or warranty (other than a
representation of the First Lien Collateral Agent that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct until such time as the Indenture
Obligations have been paid in full in cash. Until the Indenture Obligations have
been paid in full in cash, the First Lien Collateral Agent, for itself and on
behalf of each other First Lien Secured Party, hereby appoints the Second Lien
Collateral Agent, and any officer or agent of the Second Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each First Lien Secured
Party for the limited purpose of carrying out the provisions of this
Section 4.03(b) and taking any action and executing any instrument that the
Second Lien Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Section 4.03(b), which appointment is
irrevocable and coupled with an interest.

16



--------------------------------------------------------------------------------



 



ARTICLE V
Bailment and Sub-Agency for Perfection of Certain Security Interests
          (a) The First Lien Collateral Agent agrees that, if it shall at any
time hold a First-Priority Lien on any Second Lien Collateral that can be
perfected or the priority of which can be enhanced by the possession or control
of such Second Lien Collateral or of any account in which such Second Lien
Collateral is held, and if such Second Lien Collateral or any such account is in
fact in the possession or under the control of the First Lien Collateral Agent,
or of agents or bailees of the First Lien Collateral Agent (such Collateral
being referred to herein as the “Pledged or Controlled Collateral”), the First
Lien Collateral Agent shall, solely for the purpose of perfecting the
Second-Priority Liens granted under the Second Lien Loan Documents and subject
to the terms and conditions of this Article V, also (i) hold and/or maintain
control of such Pledged or Controlled Collateral as gratuitous bailee of and
representative (as defined in Section 1-201(35) of the Uniform Commercial Code)
for the Second Lien Collateral Agent, including for the benefit of the Second
Lien Collateral Agent for purposes of Section 9-313 and 8-301 of the Uniform
Commercial Code.
          (b) So long as the Discharge of First Lien Obligations has not
occurred, the First Lien Collateral Agent shall be entitled to deal with the
Pledged or Controlled Collateral in accordance with the terms of this Agreement
and the other First Lien Loan Documents as if the Second-Priority Liens did not
exist. The obligations and responsibilities of the First Lien Collateral Agent
to the Second Lien Collateral Agent and the other Second Lien Secured Parties
under this Article V shall be limited solely to holding or controlling the
Pledged or Controlled Collateral as gratuitous bailee and representative (as
defined in Section 1-201(35) of the Uniform Commercial Code) in accordance with
this Article V. Without limiting the foregoing, the First Lien Collateral Agent
shall have no obligation or responsibility to ensure that any Pledged or
Controlled Collateral is genuine or owned by any of the Grantors. The First Lien
Collateral Agent acting pursuant to this Article V shall not, by reason of this
Agreement, any other Collateral Document or any other document, have a fiduciary
relationship in respect of any other First Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party.
          (c) Upon the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall transfer the possession and control of the Pledged or
Controlled Collateral, together with any necessary endorsements but without
recourse or warranty, (i) if the Indenture Obligations are outstanding at such
time, to the Second Lien Collateral Agent, and (ii) if no Indenture Obligations
are outstanding at such time, to the applicable Grantor, in each case so as to
allow such person to obtain possession and control of such Pledged or Controlled
Collateral. In connection with any transfer under clause (i) of the immediately
preceding sentence, the First Lien Collateral Agent agrees to take all actions
in its power as shall be reasonably requested by the Second Lien Collateral
Agent to permit the Second Lien Collateral Agent to obtain, for the benefit of
the Second Lien Secured Parties, a first-priority security interest in the
Pledged or Controlled Collateral.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
Insolvency or Liquidation Proceedings
          SECTION 6.01. Finance and Sale Matters. (a) Until the Discharge of
First Lien Obligations has occurred, the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, agrees that, in
the event of any Insolvency or Liquidation Proceeding, the Second Lien Secured
Parties:
          (i) except to the extent permitted by paragraph (b) of this
Section 6.01, will not oppose or object to the use of any First Lien Collateral
constituting cash collateral under Section 363 of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law, unless the First Lien Secured
Parties, or a representative authorized by the First Lien Secured Parties, shall
oppose or object to such use of cash collateral;
          (ii) will not oppose or object to any post-petition financing, whether
provided by the First Lien Secured Parties or any other Person, under
Section 364 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law (a “DIP Financing”), or the Liens on assets that constitute First
Lien Collateral to secure any DIP Financing (“DIP Financing Liens”), unless the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall then oppose or object to such DIP Financing or such DIP
Financing Liens, and, to the extent that such DIP Financing Liens are senior to,
or rank pari passu with, the First-Priority Liens, the Second Lien Collateral
Agent will, for itself and on behalf of the other Second Lien Secured Parties,
subordinate the Second-Priority Liens on assets constituting the Second Lien
Collataral to the First-Priority Liens and the DIP Financing Liens thereon on
the terms of this Agreement;
          (iii) except to the extent permitted by paragraph (b) of this
Section 6.01, in connection with the use of cash collateral as described in
clause (i) above or a DIP Financing, will not request adequate protection or any
other relief in connection with such use of cash collateral, DIP Financing or
DIP Financing Liens; and
          (iv) will not oppose or object to any Disposition of any First Lien
Collateral free and clear of the Second-Priority Liens or other claims under
Section 363 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law, if the First Lien Secured Parties, or a representative
authorized by the First Lien Secured Parties, shall consent to such Disposition.
          (b) The Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that no Second Lien Secured Party
shall contest, or support any other person in contesting, (i) any request by the
First Lien Collateral Agent or any other First Lien Secured Party for adequate
protection or (ii) any objection, based on a claim of a lack of adequate
protection in respect of any First Lien Obligations, by the First Lien
Collateral Agent or any other First Lien Secured Party to any motion, relief,
action or proceeding. Notwithstanding the immediately preceding sentence, if, in
connection with any DIP Financing

18



--------------------------------------------------------------------------------



 




or use of cash collateral, any First Lien Secured Party is granted adequate
protection in the form of a Lien on additional collateral, the Second Lien
Collateral Agent may, for itself and on behalf of the other Second Lien Secured
Parties, seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the First-Priority
Liens and DIP Financing Liens on the same basis as the other Second-Priority
Liens are subordinated to the First-Priority Liens under this Agreement.
          (c) Notwithstanding the foregoing, the applicable provisions of
Section 6.01(a) and (b) shall only be binding on the Second Lien Secured Parties
with respect to any DIP Financing so long as (i) the principal amount of such
DIP Financing, when taken together with the aggregate principal amount of the
First Lien Obligations, does not exceed the Maximum Priority Debt Amount and
(ii) such DIP Financing is not secured by any Indenture Exclusive Collateral.
          SECTION 6.02. Relief from the Automatic Stay. The Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that, so long as the Discharge of First Lien Obligations has not
occurred, no Second Lien Secured Party shall, without the prior written consent
of the First Lien Collateral Agent, seek or request relief from or modification
of the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of any part of the Collateral, any proceeds thereof or any
Second-Priority Lien.
          SECTION 6.03. Reorganization Securities. If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the First Lien Obligations and the Indenture Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Indenture Obligations are secured by Liens upon some of
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
          SECTION 6.04. Post-Petition Interest. (a) The Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that no Second Lien Secured Party shall oppose or seek to challenge any claim by
the First Lien Collateral Agent or any other First Lien Secured Party for
allowance in any Insolvency or Liquidation Proceeding of First Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the First-Priority Liens (it being understood and agreed that such
value shall be determined without regard to the existence of the Second-Priority
Liens on the Collateral).
     (b) The First Lien Collateral Agent, for itself and on behalf of the other
First Lien Secured Parties, agrees that the Second Lien Collateral Agent or any
other Second Lien Secured Party may make a claim for allowance in any Insolvency
or Liquidation Proceeding of Indenture Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of (i) the Second-Priority
Liens (provided, however, that that if the First Lien Secured Parties shall have
made any such claim, such claim shall have been approved prior to, or will be
approved contemporaneous with, the approval of any such claim by any Second Lien
Secured Party) and (ii) the Indenture Exclusive Collateral Liens.

19



--------------------------------------------------------------------------------



 



          SECTION 6.05. Certain Waivers by the Second Lien Secured Parties. The
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, waives any claim any Second Lien Secured Party may hereafter
have against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any cash collateral or financing arrangement, or any grant of a security
interest in the Collateral, in any Insolvency or Liquidation Proceeding, in each
case, with respect to the Collateral.
          SECTION 6.06. Certain Voting Matters. Each of the First Lien
Collateral Agent, on behalf of the First Lien Secured Parties, and the Second
Lien Collateral Agent, on behalf of the Second Lien Secured Parties, agrees
that, without the consent of the other, it will not seek to vote with the other
as a single class in connection with any plan of reorganization in any
Insolvency or Liquidation Proceeding.
ARTICLE VII
Other Agreements
          SECTION 7.01. Matters Relating to Loan Documents. (a) Subject to
Section 2.03, the First Lien Loan Documents may be amended, restated,
supplemented or otherwise modified in accordance with their terms, and the
Indebtedness under the Credit Agreement may be Refinanced or replaced, in each
case, without the consent of any Second Lien Secured Party; provided, however,
that without the consent of the Second Lien Required Lenders, no such amendment,
restatement, supplement, modification, Refinancing or replacement shall
contravene any provision of this Agreement or provide that the aggregate
principal amount of Indebtedness that may be incurred thereunder may exceed the
Maximum Priority Debt Amount; provided further that the holders of the
Indebtedness resulting from such Refinancing or replacement (or a duly
authorized agent on their behalf) agree in writing to be bound by the terms of
this Agreement.
          (b) Without the prior written consent of the First Lien Required
Lenders, no Second Lien Loan Document may be amended, restated, supplemented or
otherwise modified, or entered into, to the extent such amendment, restatement,
supplement or modification, or the terms of such new Second Lien Loan Document,
would contravene the provisions of this Agreement. As an intercreditor agreement
only and without prejudice to any rights of the First Lien Lenders under the
Credit Agreement, Indebtedness under the Second Lien Loan Documents may be
Refinanced if a duly authorized agent, on their behalf, agrees in writing to be
bound by the terms of this Agreement.
          (c) Each of Company and the Second Lien Collateral Agent agrees that
the Indenture and each Second Lien Collateral Document shall contain the
applicable provisions set forth on Annex II hereto, or similar provisions
approved by the First Lien Collateral Agent.
          SECTION 7.02. Effect of Refinancing of Indebtedness under First Lien
Loan Documents. If, within 90 days of the Discharge of First Lien Obligations,
the Borrowers Refinance Indebtedness outstanding under the First Lien Loan
Documents and provided that (a)

20



--------------------------------------------------------------------------------



 



such Refinancing is permitted hereby and (b) the Company gives to the Second
Lien Collateral Agent, at least ten Business Days prior to such Refinancing,
written notice (the “Refinancing Notice”) electing the application of the
provisions of this Section 7.02 to such Refinancing Indebtedness, then (i) such
Discharge of First Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement, (ii) such Refinancing Indebtedness
and all other obligations under the loan documents evidencing such Indebtedness
(the “New First Lien Obligations”) shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, (iii) the
credit agreement and the other loan documents evidencing such Refinancing
Indebtedness (the “New First Lien Loan Documents”) shall automatically be
treated as the Credit Agreement and the First Lien Loan Documents and, in the
case of New First Lien Loan Documents that are security documents, as the First
Lien Collateral Documents for all purposes of this Agreement, (iv) the
collateral agent under the New First Lien Loan Documents (the “New First Lien
Collateral Agent”) shall be deemed to be the First Lien Collateral Agent for all
purposes of this Agreement and (v) the lenders under the New First Lien Loan
Documents shall be deemed to be the First Lien Lenders. Upon receipt of a
Refinancing Notice, which notice shall include the identity of the New First
Lien Collateral Agent, the Second Lien Collateral Agent shall promptly enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New First Lien Collateral Agent may reasonably
request in order to provide to the New First Lien Collateral Agent the rights
and powers contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement. The Company shall cause the agreement,
document or instrument pursuant to which the New First Lien Collateral Agent is
appointed to provide that the New First Lien Collateral Agent agrees to be bound
by the terms of this Agreement.
          SECTION 7.03. No Waiver by First Lien Secured Parties. Other than with
respect to the Second Lien Permitted Actions, nothing contained herein shall
prohibit or in any way limit the First Lien Collateral Agent or any other First
Lien Secured Party from opposing, challenging or objecting to, in any Insolvency
or Liquidation Proceeding or otherwise, any action taken, or any claim made, by
the Second Lien Collateral Agent or any other Second Lien Secured Party,
including any request by the Second Lien Collateral Agent or any other Second
Lien Secured Party for adequate protection or any exercise by the Second Lien
Collateral Agent or any other Second Lien Secured Party of any of its rights and
remedies under the Second Lien Loan Documents or otherwise, in each case, in
respect of any Second Lien Collateral.
          SECTION 7.04. Reinstatement. If, in any Insolvency or Liquidation
Proceeding or otherwise, all or part of any payment with respect to the First
Lien Obligations or Indenture Obligations previously made shall be rescinded for
any reason whatsoever, then the First Lien Obligations or Indenture Obligations,
as the case may be, shall be reinstated to the extent of the amount so rescinded
and, if theretofore terminated, this Agreement shall be reinstated in full force
and effect and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the Lien priorities and the relative rights and
obligations of the First Lien Secured Parties and the Second Lien Secured
Parties provided for herein.
          SECTION 7.05. Further Assurances. Each of the First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties, and the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, and each Grantor party

21



--------------------------------------------------------------------------------



 



hereto, for itself and on behalf of its subsidiaries, agrees that it will
execute, or will cause to be executed, any and all further documents, agreements
and instruments, and take all such further actions, as may be required under any
applicable law, or which the First Lien Collateral Agent or the Second Lien
Collateral Agent may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.
ARTICLE VIII
Representations and Warranties
          SECTION 8.01. Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:
          (a) Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.
          (b) This Agreement has been duly executed and delivered by such party
and constitutes a legal, valid and binding obligation of such party, enforceable
in accordance with its terms, except that the enforcement hereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.
          (c) The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority and (ii) will not violate
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of such
party or any order of any governmental authority or any provision of any
indenture, agreement or other instrument binding upon such party.
          SECTION 8.02. Representations and Warranties of Each Collateral Agent.
Each Collateral Agent represents and warrants to the other parties hereto that
it has been authorized by the Lenders under and as defined in the Credit
Agreement and the holders of the Notes under the Indenture, as applicable, to
enter into this Agreement.
ARTICLE IX
No Reliance; No Liability; Obligations Absolute
          SECTION 9.01. No Reliance; Information. Each Collateral Agent, for
itself and on behalf of the respective other Secured Parties, acknowledges that
(a) the respective Secured Parties have, independently and without reliance
upon, in the case of the First Lien Secured Parties, any Second Lien Secured
Party and, in the case of the Second Lien Secured Parties, any First Lien
Secured Party, and based on such documents and information as they have deemed
appropriate, made their own credit analysis and decision to enter into the Loan
Documents to which they are party and (b) the respective Secured Parties will,
independently

22



--------------------------------------------------------------------------------



 



and without reliance upon, in the case of the First Lien Secured Parties, any
Second Lien Secured Party and, in the case of the Second Lien Secured Parties,
any First Lien Secured Party, and based on such documents and information as
they shall from time to time deem appropriate, continue to make their own credit
decision in taking or not taking any action under this Agreement or any other
Loan Document to which they are party. The First Lien Secured Parties and the
Second Lien Secured Parties shall have no duty to disclose to any Second Lien
Secured Party or to any First Lien Secured Party, respectively, any information
relating to the Company or any of the Subsidiaries, or any other circumstance
bearing upon the risk of nonpayment of any of the Obligations, that is known or
becomes known to any of them or any of their affiliates. In the event any First
Lien Secured Party or any Second Lien Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to,
respectively, any Second Lien Secured Party or any First Lien Secured Party, it
shall be under no obligation (i) to make, and shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.
          SECTION 9.02. No Warranties or Liability. (a) The First Lien
Collateral Agent, for itself and on behalf of the other First Lien Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Second
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The Second Lien Collateral Agent, for itself and
on behalf of the other Second Lien Secured Parties, acknowledges and agrees
that, except for the representations and warranties set forth in Article VIII,
neither the First Lien Collateral Agent nor any other First Lien Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.
          (b) The Second Lien Collateral Agent and the other Second Lien Secured
Parties shall have no express or implied duty to the First Lien Collateral Agent
or any other First Lien Secured Party, and the First Lien Collateral Agent and
the other First Lien Secured Parties shall have no express or implied duty to
the Second Lien Collateral Agent or any other Second Lien Secured Party, to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of a default or an event of default under any First Lien Loan
Document and any Second Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.
          (c) The Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that no First Lien Secured Party shall
have any liability to the Second Lien Collateral Agent or any other Second Lien
Secured Party, and hereby waives any claim against any First Lien Secured Party,
arising out of any and all actions which the First Lien Collateral Agent or the
other First Lien Secured Parties may take or permit or omit to take.

23



--------------------------------------------------------------------------------



 



          SECTION 9.03. Obligations Absolute. The Lien priorities provided for
herein and the respective rights, interests, agreements and obligations
hereunder of the First Lien Collateral Agent and the other First Lien Secured
Parties and the Second Lien Collateral Agent and the other Second Lien Secured
Parties shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any Loan Document;
          (b) any change in the time, place or manner of payment of, or in any
other term of (including, subject to the limitations set forth in
Section 7.01(a), the Refinancing of), all or any portion of the First Lien
Obligations, it being specifically acknowledged that a portion of the First Lien
Obligations consists or may consist of Indebtedness that is revolving in nature,
and the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed;
          (c) any change in the time, place or manner of payment of, or, subject
to the limitations set forth in Section 7.01(a), in any other term of, all or
any portion of the First Lien Obligations;
          (d) subject to the limitations set forth in Section 7.01(a), any
amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;
          (e) the securing of any First Lien Obligations or Indenture
Obligations with any additional collateral or Guarantees, or any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral or any release of any Guarantee securing any
First Lien Obligations or Indenture Obligations; or
          (f) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Borrower, Grantor or any other loan party
in respect of the First Lien Obligations or this Agreement, or any of the Second
Lien Secured Parties in respect of this Agreement.
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or by nationally
recognized overnight courier service, mailed by certified or registered mail or
sent by fax to each party hereto at its address set forth below its signature
hereto.
          All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or by nationally recognized
overnight courier service or sent by fax or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 10.01
or in accordance with the latest un-revoked direction from such party given in
accordance with this Section 10.01. As agreed to among the Company and any
Collateral Agent from time to time,

24



--------------------------------------------------------------------------------



 




notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.
          SECTION 10.02. Conflicts. In the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall control.
          SECTION 10.03. Effectiveness; Survival. This Agreement shall become
effective when executed and delivered by the parties hereto. All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. The Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, hereby waives any
and all rights the Second Lien Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement.
          SECTION 10.04. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 10.05. Amendments; Waivers. (a) No failure or delay on the
part of any party hereto in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the First Lien Collateral Agent and the Second Lien Collateral
Agent; provided that no such agreement shall amend, modify or otherwise affect
the rights or obligations of any Grantor without such Person’s prior written
consent.
          SECTION 10.06. Subrogation. The Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, hereby waives any
rights of subrogation it or they may acquire as a result of any payment
hereunder until the Discharge of First Lien Obligations has occurred; provided,
however, that, as between the Company and the other

25



--------------------------------------------------------------------------------



 



Grantors, on the one hand, and the Second Lien Secured Parties, on the other
hand, any such payment that is paid over to the First Lien Collateral Agent
pursuant to this Agreement shall be deemed not to reduce any of the Indenture
Obligations. Following the Discharge of First Lien Obligations, each First Lien
Party agrees to execute such documents, agreements, and instruments as any
Second Lien Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the First Lien Obligations
resulting from payments or distributions to such First Lien Secured Party by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by such First Lien
Secured Party are paid by such Person upon request for payment thereof.
          SECTION 10.07. Applicable Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in the
Borough of Manhattan of the City of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 10.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)

26



--------------------------------------------------------------------------------



 




ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 10.09. Parties in Interest. This provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other First Lien Secured
Parties and Second Lien Secured Parties, all of whom are intended to be bound
by, and to be third party beneficiaries of, this Agreement. No other Person
shall have or be entitled to assert rights or benefits hereunder.
          SECTION 10.10. Specific Performance. Each Collateral Agent may demand
specific performance of this Agreement and, on behalf of itself and the
respective other Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action which may be brought by the
respective Secured Parties.
          SECTION 10.11. Headings. Article and Section headings used herein and
the Table of Contents hereto are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 10.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 10.13. Provisions Solely to Define Relative Rights. The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Secured Parties, on the one hand,
and the Second Lien Secured Parties, on the other hand. None of the Company, any
other Grantor, any Guarantor or any other creditor thereof shall have any rights
or obligations, except as expressly provided in this Agreement, hereunder and
none of the Company, any other Grantor or any Guarantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor or any Guarantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Indenture Obligations
as and when the same shall become due and payable in accordance with their
terms.
[Remainder of this page intentionally left blank]

27



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                      THE CIT GROUP/BUSINESS
CREDIT, INC.,
as First Lien Collateral Agent    
 
               
 
  By:                          
 
  Name:
Title:    
 
 
 
        
 
                    Address for notices:    
 
                             
 
                             
 
                                  Facsimile Number:        
 
       
 
   
 
                    U. S. BANK NATIONAL ASSOCIATION,
as Second Lien Collateral Agent    
 
               
 
  By:                          
 
  Name:
Title:    
 
 
 
        
 
                    Address for notices:
U. S. Bank National Association
10 West Market Street, Suite 1150
Indianapolis, Indiana 46202
Attention: Corporate Trust Services
Facsimile No.: 317-636-1951    

 



--------------------------------------------------------------------------------



 



Acknowledged as of the date first above written:
STERLING CHEMICALS, INC.

         
By:
Name:
   
 
   
Title:
       
 
        STERLING CHEMICALS ENERGY, INC.    
 
       
By:
   
 
   
Name:
       
Title:
       

Address for Notices:
c/o Sterling Chemicals, Inc.
333 Clay Street, Suite 3600
Houston, Texas 77002-4109
Attention: General Counsel
Facsimile No.: 713-654-9557

 



--------------------------------------------------------------------------------



 



ANNEX I
FIRST LIEN COLLATERAL
     All right, title and interest of STERLING CHEMICALS, INC., a Delaware
corporation, and STERLING CHEMICALS ENERGY, INC., a Delaware corporation (each,
individually, a “Borrower” and, collectively, the “Borrowers’’), and each other
Grantor (such capitalized term and all other capitalized terms that are used and
not defined in either this ANNEX I or the Intercreditor Agreement shall have the
meanings ascribed to such terms in that certain Security Agreement dated as of
(and as in effect on) the date hereof (as referred to in this ANNEX I, the
“Security Agreement”) made by the Borrowers in favor of [NAME OF SECURED
PARTY]), in and to the following, whether now owned or hereafter existing or
acquired by such Grantor (all of the following are collectively referred to as
the “[First] [Second] Lien Collateral” in this Exhibit A):
     (a) all Accounts and all books, other Records and Proceeds with respect
thereto;
     (b) all Chattel Paper (including without limitation all Tangible Chattel
Paper and Electronic Chattel Paper) and all books, other Records and Proceeds
with respect thereto;
     (c) any Commercial Tort Claims;
     (d) all Deposit Accounts, including without limitation each Controlled
Deposit Account (including all deposits and investments therein and all earnings
thereon), and all books, other Records and Proceeds with respect thereto;
     (e) all Documents and all books, other Records and Proceeds with respect
thereto;
     (f) all General Intangibles (other than Excluded Contracts) and all books,
other Records and Proceeds with respect thereto;
     (g) all Inventory and all books, other Records and Proceeds with respect
thereto;
     (h) all other Goods (including without limitation all Equipment but
excluding the Excluded Equipment) and all books, other Records and Proceeds with
respect thereto;
     (i) all Instruments and all books, other Records and Proceeds with respect
thereto;
     (j) all Intellectual Property Collateral and all books, other Records and
Proceeds with respect thereto;

1



--------------------------------------------------------------------------------



 



     (k) all Investment Property [(other than (x) the Escrow Account (as defined
in the Indenture as in effect on the date hereof)]1 and (y) any Proceeds with
respect to the Escrow Account) and all books, other Records and Proceeds with
respect thereto;
     (l) all Letter-of-Credit Rights and all books, other Records and Proceeds
with respect thereto;
     (m) all Receivables not otherwise described above and all books, other
Records and Proceeds with respect thereto; and
     (n) all Supporting Obligations and all books, other Records and Proceeds
with respect thereto.
Notwithstanding the foregoing, [(i) the “First Lien Collateral” shall not
include any Proceeds (other than Capital Securities of a Borrower or a
Restricted Subsidiary of a Borrower (other than a Foreign Subsidiary)) arising
from a Disposition, casualty or condemnation of Second Lien Collateral, or
(ii)]2 the “[First] [Second] Lien Collateral” shall not include (A) any General
Intangibles or other rights arising under any contract, instrument, license or
other document as to which the grant of a security interest would constitute a
violation of a valid and enforceable restriction on such grant in favor of the
Person(s) (other than such Grantor) obligated on such contract, instrument,
license or other document, unless and until any required consents shall have
been obtained or (B) any Capital Securities issued by any Unrestricted
Subsidiary or any Foreign Subsidiary.
 

1   Only include in First Lien Collateral Document.   2   Only include in First
Lien Collateral Document.

2



--------------------------------------------------------------------------------



 



ANNEX II
Provision for the Indenture
“The Trustee and by its acceptance of its Note(s), each Holder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens on the Second Lien Collateral as defined, and provided
for, in the Intercreditor Agreement, (c) agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement
and (d) authorizes and instructs the Collateral Agent to enter into the
Intercreditor Agreement as agent for and representative of such Secured Party.
The foregoing provisions are intended as an inducement to the lenders under the
Credit Facility to extend credit to the Borrowers and such lenders are intended
third-party beneficiaries of such provisions.”
Provision for the Second Lien Collateral Documents
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent, for the ratable benefit of Secured Parties,
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent and the other Secured Parties hereunder with respect to the
Second Lien Collateral, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement with respect to the Second
Lien Collateral, the provisions of the Intercreditor Agreement shall control.”

1